.com
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 51-70 are presented for examination and claims 1-50 are cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51-70 is/are rejected under 35 U.S.C. 102 as being anticipated by Watson et al. (US 2010/0179708).

 receiving, from an electric utility and at an appliance load manager of a residential customer, an instruction to cycle on and cycle off an air conditioner during a time range that will occur at a future time in order to reduce the peak demand of electricity during the time range ([0052], [0049], Fig. 12-22, communication line with the electrical company could be established. Thus, the electrical company may be able to send a signal in advance to pre-chill the refrigerator (or in the case of an air conditioner, decrease the room temperature during off-peak rates as a pre-chill maneuver) and, in turn, increase the temperature setting during on-peak rates);  
displaying, on a display of the appliance load manager and before the future time occurs, the time range that includes a start time and a stop time that notifies the residential customer that the appliance load manager will control cycling of the air conditioner during the time range in order to reduce the peak demand of electricity during the time range ([0050]-[0053], , Fig. 12-21, the consumer is given the ability to select via a user interface which items are incorporated into the on-peak demand via an enable/disable menu, or to provide input selection such as entry of a zip code (FIG. 10) in order to select the utility company and time of use schedule (FIG. 11), or using a time versus day of the week schedule input method) to allow the CPU (microprocessor) of the appliance to determine how to respond to an incoming signal asking for a load shedding response. For example, the CPU will turn on, turn off, throttle, delay, adjust, or modify specific functions and features in the appliance to provide a turndown in power consumption); and 
reducing the peak demand of electricity during the time range by controlling, with the appliance load manager, the air conditioner to cycle on and cycle off during the time range ([0050]-0053], [0049], microprocessor to execute actions in the appliance to deliver load shedding or lowering power consumption by using the on-peak demand hours and off-peak demand hours).

Regarding claims 53 and 64, Watson discloses receiving, at the appliance load manager and from the residential customer, an indication to reject control of the air conditioner during the time range; and 3Application No. 16/792,281 transmitting, from the appliance load manager and to the electric utility, the indication of the residential customer to reject control of the air conditioner during the time range ( [0041], [0046], Two-way or one-way communication devices may be connected to the port. These communication devices will receive signals from a remote controller, process those signals and as a result communicate an operational state to the main controller of the appliance. This operational state is communicated to the main controller by one or more remote controllers in a specific format determined by the appliance. The customer can deactivate the energy savings mode by selecting a feature on the appliance front end controls (i.e. user interface board) before or during the appliance use or at the controller.
Regarding claims 54, Watson discloses displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner will not run immediately when requested by the residential customer but is being controlled by the appliance load manger during the time range ( [0042], An energy savings mode of an appliance can thereby be controlled or regulated based on priority (will not run immediately rather by priority and energy availability) and energy need 
Regarding claims 55, 65 and 70, Watson discloses displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner is executing in an energy reduction mode in which the appliance load manager is cycling the air conditioner on and off to receive electricity at a reduced rate from the electric utility ([0046], Fig. 18-20, appliance main controller causes the appliance to run a predetermined operational mode. 
Regarding claims 56, Watson discloses receiving, Watson discloses at the appliance load manager and from the electric utility, an instructing when to start cycling the air conditioner to reduce the peak demand of electricity during the time range ([0013], [0016], [0049], During on-peak demand times, the fan operating speeds can be reduced, and/or compressor operating speed reduced in order to reduce energy consumption. Other power load reducing measures in a refrigerator may include (reducing before on-peak hours) the temperature of the freezer and refrigerator compartments in a refrigerator (pre-chill) and slightly increase temperature setting during on-peak rates. For example, just before peak rate time, the temperature setting could be decreased by 1-2 degrees (during off-peak rates).
Regarding claims 57, Watson discloses receiving, at the electric utility and from the appliance load manager, an amount of power that the air conditioner used before the time range; and calculating, by the electric utility, an amount of power that the air conditioner will use during the time range based on the amount of power the air conditioner used before the time range ([0046]-[0051], Fig. 14-19, operational modes are designed into the appliance(s) and result in different resource consumption levels or pattern, even delaying use the appliance perspective is to allow the onboard CPU 
Regarding claims 58, Watson discloses cycling, by the appliance load manager, the air conditioner on and off to reduce the peak demand of electricity during the time range while maintaining a room of the residential customer within a temperature range that rises during the time range (Fig. 14, [0049],  [0052], just before peak rate time, the temperature setting could be decreased by 1-2 degrees during off-peak rates).
Regarding claims 59, Watson discloses charging, by the electric utility, the residential customer a penalty when the residential customer elects to not comply with the instruction to cycle on and off the air conditioner during the time range ([0046],  the consumer given the authority to modify the appliance responses to a given rate signal. The consumer would be presented a "check box" of potential response modes and allowed to choose within set parameters. For instance, the consumer might be allowed to choose the amount of temperature adjustment a refrigerator will make in response to a high utility rate/penalty).
Regarding claim 61, Watson discloses receiving, at the appliance load manager and from the residential customer, an instruction to override control of the air conditioner during the time frame ([0042, Fig. 7-8, the energy management considerations, or provide the ability to override mode of energy savings through the controller or at the appliance, lighting, or thermostat/HVAC).
Regarding claims 62 and 68, Watson discloses the time frame being displayed on the display of the appliance load manager includes a start time and a stop time for 5Application No. 16/792,281when the appliance load manager will be cycling the air conditioner to reduce the peak demand of electricity (Fig. 13, on-peak time start/stop and off-peak time start/stop rang).
Regarding claim 66, the rejection of claims 53 and 59 applied. 
Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horst discloses the controller may be operated to provide energy to fewer than all of the energy requesting appliances to reduce a level of energy demand on an energy supply source.
Besore discloses an energy management system for an appliance comprising an interface to receive a schedule having an off-peak time segment and an on-peak time segment; a control to determine an operation to be performed by the appliance; a mode selecting device to select between an energy management mode and an immediate start mode.
Miller discloses the field of energy management, and more particularly, to various systems and methods for optimizing the control of energy supply and demand in residences and businesses.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/KIDEST BAHTA/               Primary Examiner, Art Unit 2119